Name: Regulation (EU) 2018/975 of the European Parliament and of the Council of 4 July 2018 laying down management, conservation and control measures applicable in the South Pacific Regional Fisheries Management Organisation (SPRFMO) Convention Area
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  natural environment
 Date Published: nan

 16.7.2018 EN Official Journal of the European Union L 179/30 REGULATION (EU) 2018/975 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 4 July 2018 laying down management, conservation and control measures applicable in the South Pacific Regional Fisheries Management Organisation (SPRFMO) Convention Area THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The objective of the Common Fisheries Policy (CFP), as set out in Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3), is to ensure that the exploitation of marine biological resources contributes to long-term environmental, economic and social sustainability. (2) The Union has, by means of Council Decision 98/392/EC (4), approved the United Nations Convention on the Law of the Sea, which contains principles and rules with regard to the conservation and management of the living resources of the sea. In the framework of its wider international obligations, the Union participates in efforts made in international waters to conserve fish stocks. (3) Pursuant to Council Decision 2012/130/EU (5), the Union has been a Contracting Party to the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (the SPRFMO Convention), which established the South Pacific Regional Fisheries Management Organisation (the SPRFMO), since 26 July 2010. (4) Within the SPRFMO, the Commission of the SPRFMO (the SPRFMO Commission) is responsible for the adoption of measures designed to ensure the long-term conservation and sustainable use of fishery resources through the application of the precautionary approach to fisheries management and an ecosystem-based approach to fisheries management, and, in so doing, to safeguard the marine ecosystems in which those resources occur. Such measures may become binding upon the Union. (5) It is necessary to ensure that the conservation and management measures adopted by the SPRFMO (SPRFMO conservation and management measures) are fully transposed into Union law and are, therefore, uniformly and effectively implemented within the Union. (6) The SPRFMO has the authority to adopt conservation and management measures for the fisheries under its purview, which are binding on the Contracting Parties to the SPRFMO Convention (Contracting Parties). Those measures are primarily addressed to the Contracting Parties and provide for obligations for operators such as vessel masters. (7) This Regulation should not cover the fishing opportunities decided by the SPRFMO, as those fishing opportunities are allocated in the framework of the annual Regulation on fishing opportunities adopted pursuant to Article 43(3) of the Treaty on the Functioning of the European Union (TFEU). (8) When implementing the SPRFMO conservation and management measures, the Union and Member States should endeavour to promote the use of fishing gear and techniques which are selective and which have a reduced environmental impact. (9) In order to swiftly incorporate into Union law future binding amendments to the SPRFMO conservation and management measures, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amending the Annexes to and the relevant Articles of this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (6). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (10) To ensure compliance with the CFP, Union legislation has been adopted to establish a system of control, inspection and enforcement, which includes the fight against illegal, unreported and unregulated (IUU) activities. (11) In particular, Council Regulation (EC) No 1224/2009 (7) establishes a Union system for control, inspection and enforcement with a global and integrated approach to ensure compliance with all the rules of the CFP, and Commission Implementing Regulation (EU) No 404/2011 (8) lays down detailed rules for the implementation of Regulation (EC) No 1224/2009. Council Regulation (EC) No 1005/2008 (9) establishes a Community system to prevent, deter and eliminate IUU fishing. Furthermore, Regulation (EU) 2017/2403 of the European Parliament and of the Council (10) lays down rules for issuing and managing fishing authorisations for Union fishing vessels conducting fishing operations in waters under the auspices of a regional fisheries management organisation (RFMO) to which the Union is a contracting party. Those Regulations already implement a number of the provisions laid down in the SPRFMO conservation and management measures. It is therefore not necessary to include those provisions in this Regulation. (12) Article 15(1) of Regulation (EU) No 1380/2013 introduced a landing obligation which applies from 1 January 2015 to fisheries for small and large pelagic species, fisheries for industrial purposes and fisheries for salmon in the Baltic Sea. However, under Article 15(2) of that Regulation, the landing obligation is without prejudice to the Union's international obligations, such as those resulting from the SPRFMO conservation and management measures, HAVE ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down management, conservation and control provisions relating to fishing for straddling fish stocks in the SPRFMO Convention Area. Article 2 Scope This Regulation shall apply to: (a) Union fishing vessels operating in the SPRFMO Convention Area; (b) Union fishing vessels transhipping fishery products harvested in the SPRFMO Convention Area; (c) third country fishing vessels upon requesting access to, or being the object of an inspection in, Union ports and carrying fishery products harvested in the SPRFMO Convention Area. Article 3 Relationship to other Union acts Except where expressly provided otherwise in this Regulation, this Regulation shall apply without prejudice to Regulations (EC) No 1005/2008, (EC) No 1224/2009 and (EU) 2017/2403. Article 4 Definitions For the purpose of this Regulation, the following definitions shall apply: (1) SPRFMO Convention Area means the geographical area marked out in Article 5 of the SPRFMO Convention; (2) fishing vessel means any vessel of any size used or intended for use for the purposes of commercial exploitation of fishery resources, including support ships, fish processing vessels, vessels engaged in transhipment and carrier vessels equipped for the transportation of fishery products, except container vessels; (3) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (4) SPRFMO fishery resources means all marine biological resources within the SPRFMO Convention Area excluding: (a) sedentary species in so far as they are subject to the national jurisdiction of coastal States pursuant to Article 77, paragraph 4 of the United Nations Convention on the Law of the Sea of 10 December 1982 (UNCLOS); (b) highly migratory species listed in Annex I to UNCLOS; (c) anadromous and catadromous species; (d) marine mammals, marine reptiles and sea birds; (5) SPRFMO fishery products means aquatic organisms, or products derived therefrom, resulting from any fishing activity within the SPRFMO Convention Area; (6) fishing activity means searching for fish, shooting, setting, towing, hauling of a fishing gear, taking catch on board, transhipping, retaining on board, processing on board, transferring and landing of fish and fishery products; (7) bottom fishing means the fishing by any fishing vessel using any gear which is likely to come in contact with the seafloor or benthic organisms during the normal course of operations; (8) bottom fishing footprint means the spatial extent of bottom fishing in the SPRFMO Convention Area during the period 1 January 2002 to 31 December 2006; (9) IUU fishing means any illegal, unreported or unregulated fishing activities as defined in points 1 to 4 of Article 2 of Regulation (EC) No 1005/2008; (10) draft SPRFMO IUU vessel list means the initial list of fishing vessels presumed to have undertaken IUU fishing, as drafted by the SPRFMO Secretariat and submitted to the SPRFMO Compliance and Technical Committee forconsideration; (11) exploratory fishery means a fishery that has not been subject to fishing or has not been subject to fishing with a particular gear type or technique in the previous 10 years; (12) large-scale pelagic driftnet means a gillnet or other net, or a combination of nets, which is more than 2,5 kilometres in length the purpose of which is to enmesh, entrap or entangle fish by drifting on the surface or in the water; (13) deepwater gillnets e.g. trammel nets, set nets, anchored nets, sink nets, means strings of single, double or triple netting walls, held vertically, on or near the bottom, in which fish will gill, entangle or enmesh. Deepwater gillnets consist of single or, less commonly, double or triple netting mounted together on the same frame ropes. Several types of nets may be combined in one gear. Those nets can be used either alone or, as is more usual, in large numbers placed in line (fleets of nets). The gear can be set, anchored to the bottom or left drifting, free or connected with the vessel; (14) SPRFMO Cooperating Non-Contracting Party (CNCP) means a State or fishing entity that it is not a party to the SPRFMO Convention but has agreed to fully cooperate in the implementation of the SPRFMO conservation and management measures; (15) SPRFMO record of vessels means the list of fishing vessels authorised to fish in the SPRFMO Convention Area, as notified by the Contracting Parties and CNCPs, which is maintained by the SPRFMO Secretariat; (16) transhipment means the unloading of all or any fishery products on board a fishing vessel to another fishing vessel; (17) other species of concern means species listed in Annex XIII; (18) vulnerable marine ecosystem (VME) means any marine ecosystem the integrity (i.e. ecosystem structure or function) of which is, according to the best scientific information available and to the precautionary principle, threatened by significant adverse impacts resulting from physical contact with bottom gears in the normal course of fishing operations, including reefs, seamounts, hydrothermal vents, cold water corals or cold water sponge beds. TITLE II MANAGEMENT, CONSERVATION AND CONTROL MEASURES CONCERNING CERTAIN SPECIES CHAPTER I Jack mackerel ( Trachurus murphyi ) Article 5 Information on quota exhaustion for jack mackerel Member States shall inform the Commission without delay of the date of the closure of a fishery for jack mackerel that has reached 100 % of its catch limit. The Commission shall promptly transmit that information to the SPRFMO Secretariat. Article 6 Observer coverage in the jack mackerel fishery Member States shall ensure a minimum 10 % scientific observer coverage of trips for fishing vessels flying their flag. For fishing vessels undertaking no more than two trips per year, the 10 % observer coverage shall be calculated by reference to active fishing days for trawlers, and by reference to sets for purse-seiners. Article 7 Data reporting for jack mackerel 1. Member States shall report to the Commission by the 15th day of each month on the catches of jack mackerel from the preceding month, in accordance with Article 33 of Regulation (EC) No 1224/2009. The Commission shall transmit that information to the SPRFMO Secretariat by the 20th day of each month. 2. In addition to paragraph 1, Member States shall report to the Commission the following data regarding jack mackerel fisheries: (a) by the 15th day of each month, the list of fishing vessels flying their flag engaged in transhipment in the preceding month. The Commission shall transmit that information to the SPRFMO Secretariat by the 20th day of each month; (b) not later than 45 days before the SPRFMO Scientific Committee meeting, the annual scientific report covering the previous year. The Commission shall transmit that information to the SPRFMO Secretariat not later than 30 days before the SPRFMO Scientific Committee meeting. Article 8 Allocation of fishing opportunities for jack mackerel In accordance with Article 17 of Regulation (EU) No 1380/2013, when allocating the fishing opportunities for jack mackerel stocks available to them, Member States shall use transparent and objective criteria, including those of an environmental, social and economic nature, and shall also endeavour to distribute national quotas fairly among the various fleet segments, and to provide incentives to Union fishing vessels deploying selective fishing gear or using fishing techniques with reduced environmental impact. CHAPTER II Seabirds Article 9 Seabird mitigation measures for longliners 1. All Union fishing vessels using longlines shall be subject to the seabird mitigation measures set out in this Article. 2. All Union fishing vessels using demersal longlines shall use line weights and tori (bird scaring) lines. 3. Union fishing vessels shall not set longlines during the hours of darkness. 4. Line weighting shall be rigged in accordance with Annex I. 5. Bird scaring lines shall be rigged in accordance with Annex II. 6. Union fishing vessels shall be prohibited from discharging offal during shooting and hauling. Where this is not feasible and when it is necessary to discharge biological waste due to operational safety concerns, vessels shall batch waste for two hours or longer. Article 10 Seabird mitigation measures for trawlers 1. All Union fishing vessels using trawl gear shall be subject to the seabird mitigation measures set out in this Article. 2. Union fishing vessels shall deploy two tori lines while fishing, or, if the operational practices prevent the effective deployment of tori lines, a bird baffler. 3. Bird bafflers shall be rigged in accordance with Annex III. 4. Where possible, Union fishing vessels shall be prohibited from discharging offal during shooting and hauling. 5. Where possible and appropriate, Union fishing vessels shall convert offal into fish meal and retain all waste material with any discharge restricted to liquid discharge/sump water. Where that is not possible and appropriate, fishing vessels shall batch waste for two hours or longer. 6. Where possible, nets shall be cleaned after every fishing operation to remove entangled fish and benthic material to discourage interactions with birds during gear deployment. 7. The time the net is on the water surface during hauling shall be minimised through proper maintenance of winches and good deck practices. Article 11 Seabird data reporting In the annual scientific report referred to in point (b) of Article 7(2) Member States shall indicate: (a) the seabird mitigation measures used by each fishing vessel flying their flag and fishing in the SPRFMO Convention Area; (b) the level of observer coverage dedicated to recording seabird by-catch; (c) any observed seabird interaction data. TITLE III MANAGEMENT, CONSERVATION AND CONTROL MEASURES CONCERNING CERTAIN FISHING METHODS CHAPTER I Bottom fishing Article 12 Bottom fishing authorisation 1. Member States shall not authorise fishing vessels flying their flag to engage in bottom fishing without prior authorisation from the SPRFMO. 2. Member States whose vessels intend to engage in bottom fishing activities in the SPRFMO Convention Area shall submit a request for authorisation to the Commission not later than 45 days before the SPRFMO Scientific Committee meeting at which they wish the request to be considered. The Commission shall forward the request to the SPRFMO Secretariat not later than 30 days before the SPRFMO Scientific Committee meeting. The request shall contain: (a) the bottom fishing footprint, based on the track record in bottom fishing catch or effort in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 established by the Member State concerned; (b) the average annual catch level over the period 1 January 2002 to 31 December 2006; (c) a bottom fishing impact assessment; (d) an evaluation as to whether the proposed activities both promote the sustainable management of target species and non-target species taken as by-catch, and protect the marine ecosystems in which those resources occur, including by preventing significant adverse impacts on VMEs. 3. The impact assessment referred to in point (c) of paragraph 2 shall be carried out in accordance with the International Guidelines for the Management of Deep-sea Fisheries in the High Seas of the Food and Agriculture Organisation published in 2009 (Deep-sea Fisheries Guidelines of the FAO) and shall take into account the SPRFMO Bottom Fishery Impact Assessment Standard and areas where VMEs are known or are likely to occur. 4. The Commission shall inform the relevant Member State of the SPRFMO decision regarding the authorisation to bottom fish in the SPRFMO Convention Area for the purpose of which the impact assessment was conducted, including any attached conditions and relevant measures to prevent significant adverse impacts on VMEs. 5. Member States shall ensure that impact assessments referred to in point (c) of paragraph 2 are updated when a substantial change in the fishery has occurred that is likely to have an impact on VMEs, and shall transmit that information to the Commission as soon as it becomes available. The Commission shall forward that information to the SPRFMO Secretariat. Article 13 Bottom fishing outside the bottom fishing footprint or exceeding reference period catch levels 1. Member States shall not authorise fishing vessels flying their flag to engage in bottom fishing outside the bottom fishing footprint or exceeding reference period catch levels without prior authorisation from the SPRFMO. 2. Member States whose vessels intend to fish outside the bottom fishing footprint or intend to exceed the average annual catch level referred to in point (b) of Article 12(2) shall submit a request for authorisation to the Commission not later than 80 days before the SPRFMO Scientific Committee meeting of the year in which they wish their request to be considered. The Commission shall forward the request to the SPRFMO Secretariat not later than 60 days before the SPRFMO Scientific Committee meeting. The request shall contain: (a) a bottom fishing impact assessment; (b) an evaluation as to whether the proposed activities both promote the sustainable management of target species and non-target species taken as by-catch, and protect the marine ecosystems in which those resources occur, including by preventing significant adverse impacts on VMEs. 3. The impact assessment referred to in point (a) of paragraph 2 shall be carried out in accordance with the Deep-sea Fisheries Guidelines of the FAO and shall take into account the SPRFMO Bottom Fishery Impact Assessment Standard and areas where VMEs are known or are likely to occur. 4. The Commission shall inform the relevant Member State of the SPRFMO decision regarding the authorisation to bottom fish within the SPRFMO Convention Area for the purpose of which the impact assessment was conducted, including any attached conditions and relevant measures to prevent significant adverse impacts on VMEs. 5. Member States shall ensure that impact assessments referred to in point (a) of paragraph 2 are updated when a change in the fishery has occurred that is likely to have an impact on VMEs, and transmit that information to the Commission as soon as it becomes available. The Commission shall forward that information to the SPRFMO Secretariat. Article 14 VMEs in bottom fishing 1. Until the SPRFMO Scientific Committee has developed advice on threshold levels, Member States shall establish threshold levels for encounters with VMEs for fishing vessels flying their flag, taking into account paragraph 68 of the Deep-sea Fisheries Guidelines of the FAO. 2. Member States shall require fishing vessels flying their flag to cease bottom fishing activities within five nautical miles of any site in the SPRFMO Convention Area where encounters exceed the threshold levels established pursuant to paragraph 1 of this Article. Member States shall report encounters with VMEs to the Commission on the basis of the guidelines set out in Annex IV. The Commission shall forward that information to the SPRFMO Secretariat without delay. Article 15 Observer coverage in bottom fishing Member States shall ensure 100 % observer coverage of trawlers flying their flag engaged in bottom fishing and at least 10 % of fishing vessels flying their flag deploying other bottom fishing gear. Article 16 Data reporting for bottom fishing 1. By the 15th day of each month, Member States shall report to the Commission on the catches of bottom fishing species from the preceding month in accordance with Article 33 of Regulation (EC) No 1224/2009. 2. By the 15th day of each month, Member States shall provide to the Commission a list of fishing vessels flying their flag actively fishing and fishing vessels flying their flag engaged in transhipment. The Commission shall forward that information to the SPRFMO Secretariat within five days of receiving it. 3. Member States shall prohibit fishing vessels flying their flag from participating in bottom fishing if the minimum required data regarding fishing vessel identification set out in Annex V have not been provided. CHAPTER II Exploratory fisheries Article 17 Exploratory fisheries authorisation 1. Member States intending to authorise a fishing vessel flying their flag to fish in an exploratory fishery shall submit to the Commission, not later than 80 days in advance of the SPRFMO Scientific Committee meeting: (a) a request for authorisation providing the information contained in Annex V; (b) a Fisheries Operation Plan in accordance with Annex VI, including a commitment to comply with the SPRFMO Data Collection Plan referred to in Article 18(3), (4) and (5). 2. Not later than 60 days in advance of the SPRFMO Scientific Committee meeting, the Commission shall forward the request to the SPRFMO Commission, and the Fisheries Operation Plan to the SPRFMO Scientific Committee. 3. The Commission shall inform the Member State concerned of the SPRFMO decision regarding the authorisation to fish in an exploratory fishery. Article 18 Exploratory fisheries 1. Member States shall not authorise fishing vessels flying their flag to fish in an exploratory fishery without prior authorisation from the SPRFMO. 2. Member States shall ensure that any fishing vessel flying their flag fishes only in an exploratory fishery in accordance with the Fisheries Operation Plan approved by the SPRFMO. 3. Member States shall ensure that the data required by the SPRFMO Data Collection Plan is provided to the Commission, which shall forward those data to the SPRFMO Secretariat. 4. Union fishing vessels authorised to participate in exploratory fisheries shall be prohibited from continuing to fish in the relevant exploratory fishery unless the data specified in the SPRFMO Data Collection Plan has been submitted to the SPRFMO Secretariat for the most recent season in which the fishing occurred and the SPRFMO Scientific Committee has had the opportunity to review that data. 5. Member States whose fishing vessels participate in exploratory fisheries shall ensure that each fishing vessel flying their flag carries one or more independent observers as needed to collect data in accordance with the SPRFMO Data Collection Plan. Article 19 Fishing vessel replacement in exploratory fisheries 1. Notwithstanding Articles 17 and 18, Member States may authorise fishing in an exploratory fishery by a vessel flying their flag which is not identified in the Fisheries Operation Plan if a Union fishing vessel identified in the Fisheries Operation Plan is prevented from fishing on account of legitimate operational or force majeure reasons. In such circumstances, the Member State concerned shall inform the Commission without delay and provide: (a) full details of the intended replacement vessel; (b) a comprehensive account of the reasons for the replacement and any relevant supporting evidence; (c) specifications and a full description of the types of fishing gear to be used by the replacement vessel. 2. The Commission shall transmit that information to the SPRFMO Secretariat without delay. CHAPTER III Large-scale pelagic driftnets, deepwater gillnets and other gillnets Article 20 Large-scale pelagic driftnets and deepwater gillnets The use of large-scale pelagic driftnets and all deepwater gillnets shall be prohibited throughout the SPRFMO Convention Area. Article 21 Gillnets Member States whose vessels intend to transit the SPRFMO Convention Area with gillnets on board shall: (a) give at least 36 hours advance notice to the SPRFMO Secretariat prior to the vessel entering the SPRFMO Convention Area, including the expected entry and exit dates and length of gillnet carried on board; (b) ensure that the vessels flying their flag operate a vessel monitoring system (VMS) reporting once every two hours while in the SPRFMO Convention Area; (c) submit VMS position reports to the SPRFMO Secretariat within 30 days of the vessel leaving the SPRFMO Convention Area; and (d) if gillnets are accidentally lost or fall overboard from the vessel, report the date, time, position and length (metres) of gillnets lost to the SPRFMO Secretariat as soon as possible and in any event within 48 hours of the gear being lost or having fallen overboard. TITLE IV COMMON CONTROL MEASURES CHAPTER I Authorisations Article 22 SPRFMO record of vessels 1. By 15 November each year, Member States shall submit to the Commission a list of fishing vessels flying their flag authorised to fish in the SPRFMO Convention Area for the following year, including the information contained in Annex V. The Commission shall forward that list to the SPRFMO Secretariat. Member States shall take into account the compliance history of fishing vessels and operators when considering the issuance of fishing authorisations for the SPRFMO Convention Area. 2. Member States shall inform the Commission of fishing vessels flying their flag authorised to fish in the SPRFMO Convention Area at least 20 days prior to the date of first entry of such vessels in the SPRFMO Convention Area. The Commission shall transmit that information to the SPRFMO Secretariat at least 15 days prior to the date of first entry in the SPRFMO Convention Area. 3. Member States shall ensure that the data on fishing vessels flying their flag authorised to fish in the SPRFMO Convention Area are up-to-date. Any modification shall be notified to the Commission not later than 10 days after such modification. The Commission shall inform the SPRFMO Secretariat within five days of receiving such notification. 4. In the case of revocation, renunciation or any other circumstances that render an authorisation invalid, Member States shall inform the Commission without delay so that it can transmit that information to the SPRFMO Secretariat within a period of three days following the date of the invalidity of the authorisation. 5. Union fishing vessels not included in the SPRFMO record of vessels shall not be permitted to engage in fishing activities for species under the responsibility of the SPRFMO in the SPRFMO Convention Area. CHAPTER II Transhipment Article 23 General provisions on transhipment 1. This Chapter shall apply to transhipment operations carried out: (a) within the SPRFMO Convention Area in respect of SPRFMO fishery resources, and other species caught in association with these resources, that were harvested in the SPRFMO Convention Area; (b) outside the SPRFMO Convention Area in respect of SPRFMO fishery resources, and other species caught in association with these resources, that were harvested in the SPRFMO Convention Area. 2. Transhipments at sea and in port shall only be undertaken between fishing vessels included in the SPRFMO record of vessels. 3. At sea transfer of fuel, crew, gear or any other supplies in the SPRFMO Convention Area shall only be undertaken between fishing vessels included in the SPRFMO record of vessels. 4. Transhipment operations at sea in respect of SPRFMO fishery resources, and other species caught in association with these resources, that were harvested in the SPRFMO Convention Area, shall be prohibited in Union waters. Article 24 Notification of transhipment of jack mackerel and demersal species 1. Regardless of where the transhipment takes place, in case of transhipment of jack mackerel and demersal species caught in the SPRFMO Convention Area by Union fishing vessels, the authorities of the flag Member State shall simultaneously transmit to the Commission and the SPRFMO Secretariat the following information: (a) a notification of the intention to tranship, which shall indicate a 14-day period in which the transhipment of jack mackerel and demersal species caught in the SPRFMO Convention Area is scheduled to occur, and which shall be received seven days in advance of the first day of the 14-day period; (b) a notification of the actual transhipment, which shall be received at least 12 hours before the estimated time of such activities. Member States may authorise the Union fishing vessel operator to transmit that information directly to the SPRFMO Secretariat by electronic means subject to the simultaneous transmission of the information to the Commission. 2. The notifications referred to in paragraph 1 shall include the relevant information available regarding the transhipment operation, including the estimated date and time, anticipated location, fishery, and information about the Union fishing vessels involved, in accordance with Annex VII. Article 25 Monitoring of transhipment of jack mackerel and demersal species 1. If an observer is on board the unloading or receiving Union fishing vessel, the observer shall monitor the transhipment activities. The observer shall complete the SPRFMO transhipment logsheet in accordance with Annex VIII to verify the quantity and species of the fishery products being transhipped, and shall provide a copy of the logsheet to the competent authorities of the Member State to which the observed vessel is flagged. 2. The Member State to which the fishing vessel is flagged shall submit the observer data of the SPRFMO transhipment logsheet to the Commission within 10 days of the observer debarking. The Commission shall forward those data to the SPRFMO Secretariat within 15 days of the date of debarkation. 3. For the purpose of verifying the quantity and species of the fishery products being transhipped, and in order to ensure that proper verification can occur, the observer on board shall have full access to the observed Union fishing vessel, including crew, gear, equipment, records (including in electronic format) and fish holds. Article 26 Information to be reported after the transhipment of jack mackerel and demersal species 1. Member States whose vessels are involved in the transhipment operation shall notify all the operational details simultaneously to the SPRFMO Secretariat and the Commission in accordance with Annex IX not later than seven days after the transhipment is carried out. 2. Member States may authorise the Union fishing vessel operator to transmit the information referred to in paragraph 1 directly to the SPRFMO Secretariat by electronic means subject to simultaneous transmission of the information to the Commission. Any request for clarification from the SPRFMO Secretariat received by the Union fishing vessel operator shall be forwarded to the Commission. CHAPTER III Data collection and reporting Article 27 Data collection and reporting 1. In addition to the data reporting requirements set out in Articles 7, 11, 14, 16, 18, 25 and 26, Member States whose vessels fish in the SPRFMO Convention Area shall provide the data set out in paragraphs 2 and 3 of this Article to the Commission. 2. By 15 September each year, Member States whose vessels fish in the SPRFMO Convention Area shall report the live weight for all species/species groups caught during the previous calendar year to the Commission. The Commission shall forward that information to the SPRFMO Secretariat by 30 September. 3. By 15 June each year, Member States whose vessels fish in the SPRFMO Convention Area shall report to the Commission the data regarding trawl fishing activity on tow by tow basis; the data on bottom long lining on set by set basis; and the data on landings, including for reefers, and transhipments. The Commission shall forward that information to the SPRFMO Secretariat by 30 June. 4. The Commission may lay down, by means of implementing acts, detailed requirements for the data reporting referred to in this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 45(2). CHAPTER IV Observer programmes Article 28 Observer programmes 1. Member States whose vessels fish in the SPRFMO Convention Area shall establish observer programmes in order to collect the data set out in Annex X. 2. By 15 September each year, Member States whose vessels fish in the SPRFMO Convention Area shall provide the applicable observer data set out in Annex X covering the previous calendar year to the Commission. The Commission shall forward that information to the SPRFMO Secretariat by 30 September. 3. By 15 August each year, Member States whose vessels fish in the SPRFMO Convention Area shall provide an annual report on the implementation of the observer programme in the previous year. The report shall include observer training, programme design and coverage, the type of data collected, and any problems encountered during the year. The Commission shall forward that information to the SPRFMO Secretariat by 1 September. Article 29 Vessel monitoring system 1. The satellite-tracking device installed on board Union fishing vessels shall ensure the automatic transmission to the fisheries monitoring centre (FMC) of the flag Member State of VMS data with a position error which shall be less than 100 metres under normal satellite navigation operating conditions. 2. Member States shall ensure that their FMCs automatically and continuously report the VMS data of vessels flying their flag engaged in fishing in the SPRFMO Convention Area to the SPRFMO Secretariat at least once every hour and that satellite-tracking devices installed on board of vessels flying their flag are capable of reporting VMS data at least every 15 minutes. 3. For the purpose of Article 9(4) of Regulation (EC) No 1224/2009, the SPRFMO Convention Area shall include a zone of 100 nautical miles outside the SPRFMO Convention Area, within which paragraph 1 of this Article shall apply. 4. Member States shall ensure that, for fishing vessels flying their flag, in the event that the antenna of the satellite-tracking device is mounted separately from the physical enclosure, a single common antenna is used for both satellite navigation decoder and transmitter, and the physical enclosure is connected to the antenna using a single length of unbroken cable. CHAPTER V Control of third country fishing vessels in Member State ports Article 30 Points of contact and designated ports 1. A Member State wishing to grant access to its ports to third country fishing vessels carrying SPRFMO fishery products caught in the SPRFMO Convention Area or fishery products originating from such resources that have not been previously landed or transhipped at port or at sea shall: (a) designate the ports to which third country fishing vessels may request entry pursuant to Article 5 of Regulation (EC) No 1005/2008; (b) designate a point of contact for the purposes of receiving prior notice pursuant to Article 6 of Regulation (EC) No 1005/2008; (c) designate a point of contact for the purposes of receiving inspection reports pursuant to Article 11(3) of Regulation (EC) No 1005/2008. 2. Member States shall transmit any changes to the list of designated points of contact and designated ports to the Commission at least 40 days before the changes take effect. The Commission shall forward that information to the SPRFMO Secretariat at least 30 days before the changes take effect. Article 31 Prior notification 1. By way of derogation from Article 6(1) of Regulation (EC) No 1005/2008, port Member States shall require third country fishing vessels intending to land or tranship in their ports SPRFMO fishery resources that have not been previously landed or transhipped to provide, not later than 48 hours before the estimated time of arrival at the port, the following information in accordance with Annex XI: (a) vessel identification (external identification, name, flag, International Maritime Organization (IMO) number, if any, and international radio call sign (IRCS)); (b) name of the designated port to which the fishing vessel seeks entry and the purpose of the port call (landing or transhipment); (c) a copy of the fishing authorisation or, where appropriate, any other authorisation held by the fishing vessel to support operations on SPRFMO fishery products, or to tranship such fishery products; (d) estimated date and time of arrival in port; (e) the estimated quantities in kilograms of each SPRFMO fishery product held on board, with associated catch areas. If no SPRFMO fishery products are held on board, a nil report shall be transmitted; (f) the estimated quantities for each SPRFMO fishery product in kilograms to be landed or transhipped, with associated catch areas; (g) the crew list of the fishing vessel; (h) the dates of the fishing trip. 2. The information provided in accordance with paragraph 1 shall be accompanied by a catch certificate validated in accordance with Chapter III of Regulation (EC) No 1005/2008 if the third country fishing vessel carries on board SPRFMO fishery products. 3. Port Member States may also request any additional information in order to determine whether the fishing vessel has engaged in IUU fishing or related activities. 4. Port Member States may prescribe a longer or shorter notification period than specified in paragraph 1, taking into account, inter alia, the type of fishery product and the distance between the fishing grounds and their ports. In such a case, port Member States shall inform the Commission which shall promptly transmit the information to the SPRFMO Secretariat. Article 32 Authorisation to land or tranship in ports After receiving the relevant information pursuant to Article 31, a port Member State shall decide whether to authorise or deny the third country fishing vessel entry into its port. Where a third country fishing vessel has been denied entry, the port Member State shall inform the Commission which shall forward the information to the SPRFMO Secretariat without delay. Port Member States shall deny entry to fishing vessels included in the SPRFMO list of IUU vessels. Article 33 Port inspections 1. Port Member States shall inspect at least 5 % of landing and transhipment operations relating to SPRFMO fishery products made by third country fishing vessels in their designated ports. 2. Without prejudice to Article 9(2) of Regulation (EC) No 1005/2008, port Member States shall inspect third country fishing vessels when: (a) there is a request from another Contracting Party, CNCP or relevant RFMO that a particular fishing vessel be inspected, particularly where such requests are supported by evidence of IUU fishing by the fishing vessel in question, and there are clear grounds for suspecting that a fishing vessel has engaged in IUU fishing; (b) a fishing vessel has failed to provide complete information as required in Article 31; (c) a fishing vessel has been denied entry or use of a port in accordance with SPRFMO or another RFMO's provisions. Article 34 Inspection procedure 1. This Article shall apply in addition to the rules on the inspection procedure laid down in Article 10 of Regulation (EC) No 1005/2008. 2. Inspectors from Member States shall carry a valid document of identity. They may take copies of any documents considered relevant. 3. Inspections shall be carried out in such a way that the third country fishing vessel suffers the minimum interference and inconvenience, and that degradation of the quality of the catch is avoided to the extent practicable. 4. On completion of the inspection, the vessel master shall be given the opportunity to add any comments or objections to the report and to contact the competent authority of the relevant port Member State in relation to the inspection report. The template for the inspection report is contained in Annex XII. A copy of the report shall be provided to the vessel master. 5. Within 12 working days following the date of completion of the inspection, the port Member State shall transmit to the Commission a copy of the inspection report referred to in Article 10(3) and Article 11(3) of Regulation (EC) No 1005/2008 completed in accordance with Annex XII to this Regulation. The Commission shall forward the report to the SPRFMO Secretariat within 15 working days of the date of completion of the inspection. 6. If the inspection report cannot be transmitted to the Commission for forwarding to the SPRFMO Secretariat within 15 working days, the port Member State shall notify the Commission within sufficient time of the reasons for the delay and when the report will be submitted, in order to allow the Commission to inform the SPRFMO Secretariat within the period of 15 working days. Article 35 Procedure in case of evidence of infringements of SPRFMO conservation and management measures during port inspections 1. If the information collected during the inspection provides evidence that a third country fishing vessel has committed a breach of the SPRFMO conservation and management measures, this Article shall apply in addition to Article 11 of Regulation (EC) No 1005/2008. 2. The competent authorities of the port Member State shall forward a copy of the inspection report to the Commission as soon as possible and in any case within five working days. The Commission shall transmit that report to the SPRFMO Secretariat and to the flag Contracting Party or CNCP point of contact without delay. 3. Port Member States shall promptly notify the action taken in the event of infringements to the competent authority of the flag Contracting Party or CNCP and to the Commission which shall transmit that information to the SPRFMO Secretariat. CHAPTER VI Enforcement Article 36 Alleged infringements of SPRFMO conservation and management measures reported by the Member States Member States shall submit to the Commission any documented information that indicates possible instances of non-compliance by any fishing vessel with SPRFMO conservation and management measures in the SPRFMO Convention Area over the past two years at least 145 days in advance of the annual meeting of the SPRFMO Commission. The Commission shall examine that information and, if appropriate, forward it to the SPRFMO Secretariat at least 120 days in advance of the annual meeting. Article 37 Inclusion of a Union fishing vessel in the draft SPRFMO IUU vessel list 1. If the Commission receives official notification of the inclusion of a Union fishing vessel in the draft SPRFMO IUU vessel list from the SPRFMO Secretariat, it shall transmit the notification, including the supporting evidence and any other documented information provided by the SPRFMO Secretariat, to the flag Member State for comments not later than 45 days in advance of the annual meeting of the SPRFMO Commission. The Commission shall examine and forward that information to the SPRFMO Secretariat at least 30 days in advance of the annual meeting. 2. Once notified by the Commission, the authorities of the flag Member State shall notify the owner of the fishing vessel of its inclusion in the draft SPRFMO IUU vessel list and of the consequences that may result from its inclusion being confirmed in the IUU vessel list adopted by the SPRFMO. Article 38 Measures concerning fishing vessels included in the SPRFMO IUU vessel list 1. On adoption of the SPRFMO IUU vessel list, the Commission shall request the flag Member State to notify the owner of the fishing vessel identified on the SPRFMO IUU vessel list of its inclusion on the list and the consequences which result from being included on the list. 2. A Member State with information indicating a change of name or an IRCS of a fishing vessel appearing on the SPRFMO IUU vessel list shall, as soon as practicable, transmit such information to the Commission. The Commission shall forward that information to the SPRFMO Secretariat without delay. Article 39 Alleged non-compliance reported by the SPRFMO Secretariat 1. If the Commission receives from the SPRFMO Secretariat any information indicating a suspected non-compliance with the SPRFMO Convention and/or SPRFMO conservation and management measures by a Member State, the Commission shall transmit that information to the concerned Member State without delay. 2. The Member State shall provide the Commission with the findings of any investigation undertaken in relation to the allegations of non-compliance and any actions taken to address compliance concerns at least 45 days in advance of the annual meeting of the SPRFMO Commission. The Commission shall forward that information to the SPRFMO Secretariat at least 30 days in advance of the annual meeting. Article 40 Alleged infringements of SPRFMO conservation and management measures reported by a Contracting Party or CNCP 1. Member States shall designate a point of contact for the purpose of receiving port inspection reports from Contracting Parties and CNCPs. 2. Member States shall transmit any changes to the designated point of contact to the Commission at least 40 days before the changes take effect. The Commission shall forward that information to the SPRFMO Secretariat at least 30 days before such changes take effect. 3. If the point of contact designated by a Member State receives an inspection report from a Contracting Party or CNCP providing evidence that a fishing vessel flying the flag of that Member State has committed a breach of the SPRFMO conservation and management measures, the flag Member State shall promptly investigate the alleged infringement and notify the Commission of the status of the investigation, and of any enforcement action that may have been taken, to enable the Commission to inform the SPRFMO Secretariat within three months of receipt of the notification. If the Member State cannot provide the Commission with a status report within three months of the receipt of the inspection report, it shall notify the Commission within the three month period of the reasons for the delay and of the date by which the status report will be submitted. The Commission shall transmit the information regarding the status or delay of the investigation to the SPRFMO Secretariat. Article 41 Technical failure of the satellite-tracking device 1. In case of technical failure of their satellite-tracking device, Union fishing vessels shall report the following data to the FMC of the Member State to which they are flagged every four hours, by appropriate telecommunication means: (a) IMO number; (b) IRCS; (c) vessel name; (d) vessel master's name; (e) position (latitude and longitude), date and time (UTC); (f) activity (fishing/transit/transhipping). 2. Member States shall ensure that, in the event that the technical failure of the satellite tracking device has not been solved within 60 days from the commencement of the reporting obligation as specified in paragraph 1, fishing vessels flying their flag cease fishing, stow all fishing gear and return to port without delay to repair the satellite-tracking device. 3. Paragraphs 1 and 2 of this Article shall apply in addition to the requirements laid down in Article 25 of Regulation (EU) No 404/2011. TITLE V FINAL PROVISIONS Article 42 Confidentiality Data collected and exchanged in the framework of this Regulation shall be treated in accordance with the rules on confidentiality set out in Articles 112 and 113 of Regulation (EC) No 1224/2009. Article 43 Procedure for amendments In order to incorporate into Union law amendments to SPRFMO conservation and management measures, the Commission shall be empowered to adopt delegated acts in accordance with Article 44 amending: (a) the Annexes to this Regulation; (b) the time limits laid down in Articles 7(1) and (2), 11, 12(2), 13(2), 16(1) and (2), 17(1) and (2), 22(1) to (4), 24(1), 25(2), 26(1), 27(2) and (3), 28(2) and (3), 29(1), 30(2), 31(1), 34(5) and (6), 35(2) and (3), 36, 37(1), 39(2), 40(2) and (3), and 41(1) and (2). (c) observer coverage laid down in Articles 6 and 15; (d) the reference period to determine the bottom fishing footprint in Article 12(2); (e) the inspection coverage laid down in Article 33(1); (f) the type of data and information requirements laid down in Articles 7(2), 11, 12(2) and (3), 13(2) and (3), 14(1), 16(1) and (2), 17(1), 18(2) and (3), 19(1), 24(1), 25(2), 27(2) and (3), 28(3), 31(1) and 41(1). Article 44 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 43 shall be conferred on the Commission for a period of five years from 19 July 2018. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 43 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated act already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 43 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 45 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Article 47 of Regulation (EU) No 1380/2013. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 46 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 4 July 2018. For the European Parliament The President A. TAJANI For the Council The President K. EDTSTADLER (1) OJ C 288, 31.8.2017, p. 129. (2) Position of the European Parliament of 29 May 2018 (not yet published in the Official Journal) and decision of the Council of 18 June 2018. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Council Decision 98/392/EC of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof (OJ L 179, 23.6.1998, p. 1). (5) Council Decision 2012/130/EU of 3 October 2011 on the approval, on behalf of the European Union, of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (OJ L 67, 6.3.2012, p. 1). (6) OJ L 123, 12.5.2016, p. 1. (7) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (8) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). (9) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (10) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81). ANNEX I Line weighting standards Vessels shall use a longline weighting regime that achieves a demonstrable minimum longline sink rate of 0,3 metre/second to 15 metre depth for gear. In particular: (a) external weighted lines in Spanish system and trot lines shall use a minimum of 8,5 kg mass at intervals of no more than 40 m if rocks are used, 6 kg mass at intervals of no more than 20 m for concrete weights, and 5 kg weights at intervals of no more than 40 m for solid metal weights; (b) external weighted lines in autoline shall use a minimum 5 kg mass at intervals no more than 40 m, which shall be released from vessels in a manner that avoids tension astern (tension astern may lift sections of the longline already deployed out of the water); (c) Internal weighted lines shall have a lead core of at least 50 g/m. ANNEX II Bird scaring lines specifications Two bird scaring lines shall be carried at all times and shall be deployed whenever fishing gear is being set from the vessel. In particular: (a) bird scaring lines shall be attached to the vessel so that when deployed the baits are protected by the streamer line, even in cross winds; (b) bird scaring lines shall use brightly coloured streamers long enough to reach the sea surface in calm conditions (long streamers) placed at intervals of no more than 5 m for at least the first 55 m of streamer line and shall be attached to the line with swivels that prevent streamers from wrapping around the line; (c) bird scaring lines may also use streamers a minimum of 1 m in length (short streamers) placed at intervals of no more than 1 m; (d) if bird scaring lines breaks or is damaged while in use, they shall be repaired or replaced so that the vessel meets these specifications before any further hooks enter the water; (e) bird scaring lines shall be deployed so that: (i) they remain above the water surface when the hooks have sunk to a depth of 15 m, or (ii) they have a minimum length of 150 m when extended and suspended from a point on the vessel at least 7 m above the water in the absence of swell. ANNEX III Bird baffler specifications A bird baffler consists of two or more booms attached to the stern quarter of the vessel, with at least one boom attached to the starboard stern quarter and at least one boom attached to the port stern quarter: (a) each boom shall extend a minimum of 4 m outwards from the side or stern of the vessel; (b) dropper lines shall be attached to the booms no more than 2 m apart; (c) plastic cones, rods or other brightly coloured and durable material shall be attached to the ends of the dropper lines so that the bottom of the cone, rod or material is not more than 500 mm above the water, in the absence of wind and swell; (d) lines or webbing may be attached between the dropper lines to prevent tangling. ANNEX IV Guidelines for the preparation and submission of notifications of encounters with VMEs 1. General information Include contact information, flag, vessel name(s) and dates of data collection. 2. VME location Indicate start and end positions of all gear deployments and observations. Provide maps of fishing locations, underlying bathymetry or habitat and spatial scale of fishing. Indicate depth(s) fished. 3. Fishing gear Indicate fishing gears used at each location. 4. Additional data collected Indicate additional data collected at or near the locations fished, if possible. Data such as multibeam bathymetry, oceanographic data such as CTD profiles, current profiles, water chemistry, substrate types recorded at or near those locations, other fauna observed, video recordings, acoustic profiles etc. 5. VME taxa For each station fished, provide details of VME taxa observed, including their relative density, absolute density, or number of organisms if possible. ANNEX V Standards for vessel data 1. The following fields of data shall be collected pursuant to Articles 16, 17 and 22: (i) Current vessel flag and name of vessel (ii) Registration number (iii) IRCS (if any) (iv) UVI (Unique Vessel Identifier)/IMO number (v) Previous names (if known) (vi) Port of registry (vii) Previous flag (viii) Type of vessel (ix) Type of fishing method(s) (x) Length (xi) Length type e.g. LOA, LBP (xii) Gross tonnage  GT (to be provided as the preferred unit of tonnage) (xiii) Gross registered tonnage  GRT (to be provided if GT not available; may also be provided in addition to GT) (xiv) Power of main engine(s) (kw) (xv) Hold capacity (m3) (xvi) Freezer type (if applicable) (xvii) Number of freezer units (if applicable) (xviii) Freezing capacity (if applicable) (xix) Vessel communication types and numbers (INMARSAT A, B and C numbers); (xx) VMS system details (brand, model, features and identification); (xxi) Name of owner(s) (xxii) Address of owner(s) (xxiii) Vessel authorisation start date (xxiv) Vessel authorisation end date (xxv) Date of inclusion in the SPRFMO record of vessels (xxvi) Good quality high resolution photograph of the vessel of appropriate brightness and contrast, no older than five years, which shall consist of:  one photograph not smaller than 12 Ã  7 cm showing the starboard side of the vessel displaying its full overall length and complete structural features;  one photograph not smaller than 12 Ã  7 cm showing the port side of the vessel displaying its full overall length and complete structural features;  one photograph not smaller than 12 Ã  7 cm showing the stern taken directly from astern. 2. The following information is to be provided if available when practicable: (i) External markings (such as vessel name, registration number or IRCS) (ii) Types of fish processing lines (if applicable) (iii) Date of construction (iv) Place of construction (v) Moulded depth (vi) Beam (vii) Electronic equipment on board (for example radio, echo sounder, radar, netsonda) (viii) Name of licence owner(s) (if different from vessel owner) (ix) Address of licence owner(s) (if different from vessel owner) (x) Name of operator(s) (if different from vessel owner) (xi) Address of operator(s) (if different from vessel owner) (xii) Name of vessel master (xiii) Nationality of vessel master (xiv) Name of fishing master (xv) Nationality of fishing master ANNEX VI Fisheries Operation Plan for exploratory fisheries The Fisheries Operation Plan shall include the following information, to the extent it is available: (i) a description of the exploratory fishery, including area, target species, proposed methods of fishing, proposed maximum catch limits and any apportionment of that catch limit among areas or species; (ii) specification and full description of the types of fishing gear to be used, including any modifications made to gear intended to mitigate the effects of the proposed fishing on non-target and associated or dependent species or the marine ecosystem in which the fishery occurs; (iii) the time period covered by the Fisheries Operation Plan (up to a maximum period of three years); (iv) any biological information on the target species from comprehensive research or survey cruises, such as distribution, abundance, demographic data and information on stock identity; (v) details of non-target and associated or dependent species and the marine ecosystem in which the fishery occurs, the extent to which these would likely be affected by the proposed fishing activity and any measures that will be taken to mitigate these effects; (vi) the anticipated cumulative impact of all fishing activity in the area of the exploratory fishery if applicable; (vii) information from other fisheries in the region or similar fisheries elsewhere that may assist in the evaluation of the relevant exploratory fishery's potential yield, to the extent the Member State is able to provide that information; (viii) if the proposed fishing activity is bottom fishing, the assessment of the impact of bottom fishing activities of vessels flying the flag of the Member State in question, in line with Articles 12 and 13; (ix) where the target species is also managed by an adjacent RFMO to the SPRFMO or similar organisation, a description of that neighbouring fishery sufficient to allow the SPRFMO Scientific Committee to formulate its advice. ANNEX VII Prior transhipment notification Member States shall provide the following information in accordance with Article 24(1): Details of unloading vessel (a) Name of vessel (b) Registration number (c) IRCS (d) Vessel flag state (e) IMO number/IHS Fairplay number (if applicable) (f) Name and nationality of the vessel master Details of receiving vessel (a) Name of vessel (b) Registration number (c) IRCS (d) Vessel flag state (e) IMO number/IHS Fairplay number (if applicable) (f) Name and nationality of vessel master ANNEX VIII Transhipment information to be provided by the observer The following information shall be provided by the observer monitoring transhipment, in accordance with Article 25(1). I. Details of the unloading fishing vessel Name of vessel Registration number IRCS Vessel flag state IMO number/IHS Fairplay number (if applicable) Name and nationality of vessel master II. Details of the receiving fishing vessel Name of vessel Registration number IRCS Vessel flag state IMO number/IHS Fairplay number (if applicable) Name and nationality of vessel master III. Transhipment operation Date and time of commencement of transhipment (UTC) Date and time of completion of transhipment (UTC) If transhipment at sea: Position (nearest 1/10th degree) at commencement of transhipment; If transhipment in port: Name, country, and code (1) of port If transhipment at sea: Position (nearest 1/10th degree) at completion of transhipment Description of product type by species (such as whole, frozen fish in 20 kg cartons) Species Product type Species Product type Species Product type Number of cartons, net weight (kg) of product, by species. Species Cartons Net weight Species Cartons Net weight Species Cartons Net weight Species Cartons Net weight Total net weight of product transhipped (kg) Hold numbers in reefer vessel in which product is stowed Destination port and country of receiving fishing vessel Estimated arrival date Estimated landing date IV. Observations (if applicable) V. Verification Name of observer Authority Signature and stamp (1) United Nations Code for Trade and Transport Locations (UN/LOCODE). ANNEX IX Transhipment information to be reported after the operation In accordance with Article 26(1) flag Member States shall report the following information to the Commission not later than seven days after the transhipment is carried out: Details of unloading vessel (a) Name of vessel (b) Registration number (c) IRCS (d) Vessel flag state (e) IMO number/IHS Fairplay number (if applicable) (f) Name and nationality of vessel master Details of receiving vessel (a) Name of vessel (b) Registration number (c) IRCS (d) Vessel flag state (e) IMO number/IHS Fairplay number (if applicable) (f) Name and nationality of vessel master Details of transhipment operation (a) Date and time of commencement of transhipment (UTC) (b) Date and time of completion of transhipment (UTC) (c) If transhipped in port: port state, name of port and port code (d) If transhipped at sea: (i) Position (nearest 1/10th degree) at commencement of transhipment (decimal) (ii) Position (nearest 1/10th degree) at completion of transhipment (decimal) (e) Hold numbers in receiving vessel in which product is stowed (f) Destination port of receiving vessel (g) Arrival date estimate (h) Landing date estimate Details of fishery resources transhipped (a) Species transhipped (i) Description of fish, by product type (such as whole, frozen fish) (ii) Number of cartons and net weight (kg) of product, by species (iii) Total net weight of product transhipped (kg) (b) Fishing gear used by the unloading vessel Verification (if applicable) (a) Name of observer (b) Authority ANNEX X Observer data Vessel and observer details are to be recorded only once for each observed trip, and shall be reported in a way that links the vessel data to data required in Sections A, B, C, and D. A. Vessel and observer data to be collected for each observed trip 1. The following vessel data are to be collected for each observed trip: (a) Current vessel flag (b) Name of vessel (c) Name of the vessel master (d) Name of the fishing master (e) Registration number (f) IRCS (if any) (g) Lloyd's/IMO number (if allocated) (h) Previous names (if known) (i) Port of registry (j) Previous flag (if any) (k) Type of vessel (use appropriate ISSCFV codes) (l) Type of fishing method(s) (use appropriate ISSCFG codes) (m) Length (m) (n) Length type e.g. LOA, LBP (o) Beam (m) (p) Gross tonnage  GT (to be provided as the preferred unit of tonnage) (q) Gross register tonnage  GRT (to be provided if GT not available; may also be provided in addition to GT) (r) Power of main engine(s) (kilowatts) (s) Hold capacity (cubic metres) (t) Record of the equipment on board which may affect fishing power factors (navigational equipment, radar, sonar systems, weather fax or satellite weather receiver, sea-surface temperature image receiver, Doppler current monitor, radio direction finder), where practical (u) Total number of crew (all staff, excluding observers) 2. The following observer data are to be collected for each observed trip: (a) Observer's name (b) Observer's organisation (c) Date observer embarked (UTC date) (d) Port of embarkation (e) Date observer disembarked (UTC date) (f) Port of disembarkation B. Catch and effort data to be collected for trawl fishing activity 1. Data are to be collected on an un-aggregated (tow by tow) basis for all observed trawls. 2. The following data are to be collected for each observed trawl tow: (a) Tow start date and time (the time gear starts fishing  UTC) (b) Tow end date and time (the time haul back starts  UTC) (c) Tow start position (Lat/Lon, 1 minute resolution  decimal) (d) Tow end position (Lat/Lon, 1 minute resolution  decimal) (e) Intended target species (FAO species code) (f) Type of trawl, bottom or mid-water (use appropriate bottom or midwater trawl codes from the standard ISCCFG fishing gear standards) (g) Type of trawl: single, double or triple (S, D or T) (h) Height of net opening (i) Width of net opening (j) Mesh size of the cod-end net (stretched mesh, mm) and mesh type (diamond, square, etc.) (k) Gear depth (of footrope) at start of fishing (l) Bottom (seabed) depth at start of fishing (m) Estimated catch of all species (FAO species code) retained on board, split by species, in live weight (to the nearest kg) (n) Were any marine mammals, seabirds, reptiles or other species of concern caught? (Yes/No/Unknown) If yes, record the numbers by species of all marine mammals, seabirds, reptiles or other species of concern caught. (o) Was there any benthic material in the trawl? (Yes/No/Unknown) If yes, record sensitive benthic species in the trawl catch, particularly vulnerable or habitat-forming species such as sponges, sea-fans or corals. (p) Estimate of the amount (weight or volume) of remaining marine resources not recorded under point (m), (n) or (o) discarded, split to the lowest known taxon (q) Record any by-catch mitigation measures employed: (i) Were bird scaring (tori) lines in use? (nil/equipment code  as described in Section L) (ii) Were bird bafflers in use? (nil/equipment code  as described in Section N) (iii) Describe the offal/discard discharge management in place (select all that apply: no discharge during shooting and hauling/only liquid discharge/waste batching > 2 hours/other/none) (iv) Were any other measures used to reduce the by-catch of marine mammals, seabirds, reptiles or other species of concern? (Yes/No) If yes, describe. C. Catch and effort data to be collected for purse seine fishing activity 1. Data are to be collected on an un-aggregated (set by set) basis for all observed purse-seine sets. 2. The following data are to be collected for each observed purse-seine set: (a) Total search time before this set, since the last set (b) Set start date and time (the time gear starts fishing  UTC) (c) Set end date and time (the time haul back starts  UTC) (d) Set start position (Lat/Lon, 1 minute resolution  decimal) (e) Net length (m) (f) Net height (m) (g) Net mesh size (stretched mesh, mm) and mesh type (diamond, square, etc.) (h) Intended target species (FAO species code) (i) Estimated catch of all species (FAO species code) retained on board, split by species, in live weight (to the nearest kg) (j) Were any marine mammals, seabirds, reptiles or other species of concern caught? (Yes/No/Unknown) If yes, record the numbers by species of all marine mammals, seabirds, reptiles or other species of concern caught. (k) Was there any benthic material in the net? (Yes/No/Unknown) If yes, record sensitive benthic species in the catch, particularly vulnerable or habitat-forming species such as sponges, sea-fans or corals. (l) Estimate of the amount (weight or volume) of remaining marine resources not recorded under point (i), (j) or (k) discarded, split to the lowest known taxon (m) Record and describe any by-catch mitigation measures employed D. Catch and effort data to be collected for bottom long line fishing activity 1. Data are to be collected on an un-aggregated (set by set) basis for all observed longline sets. 2. The following fields of data are to be collected for each observed set: (a) Set start date and time (UTC format) (b) Set end date and time (UTC format) (c) Set start position (Lat/Lon, 1 minute resolution  decimal format) (d) Set end position (Lat/Lon, 1 minute resolution  decimal format) (e) Intended target species (FAO species code) (f) Total length of longline set (km) (g) Number of hooks for the set (h) Bottom (seabed) depth at start of set (i) Number of hooks actually observed (including for marine mammals, seabirds, reptiles or other species of concern caught) during the haul (j) Estimated catch of all species (FAO species code) retained on board, split by species, in live weight (to the nearest kg) (k) Were any marine mammals, seabirds, reptiles or other species of concern caught? (Yes/No/Unknown) If yes, record the numbers by species of all marine mammals, seabirds, reptiles or other species of concern caught. (l) Was there any benthic material in the catch? (Yes/No/Unknown) If yes, record sensitive benthic species in the catch, particularly vulnerable or habitat-forming species such as sponges, sea-fans or corals. (m) Estimate of the amount (weight or volume) of remaining marine resources not recorded under point (j), (k) or (l) discarded, split to the lowest known taxon (n) Record any bycatch mitigation measures employed: (i) Were bird scaring (tori) lines in use? (nil/equipment code  as described in Section L) (ii) Was setting restricted to the time between nautical dusk and nautical dawn? (Yes/No) (iii) What type of fishing gear was used? (external weighting system/internal weighting system/trot line/other) (iv) If external weighting system, describe weighting and float regime (using the form provided in Section M) (v) If internal weighting system, what was the line core's weight (grams per metre)? (vi) If trot line, were cachalotera nets used? (Yes/No) (vii) If other, describe (o) What haul mitigation was used? (bird deterrent curtains/other/none) If other, describe. (p) What was the bait type? (fish/squid/mixed; live/dead/mixed; frozen/thawed/mixed) (q) Describe discharge of any biological material during shooting and hauling (discharge not batched for two hours or more/discharge batched for two hours or more/none/unknown) (r) Were any other measures used to reduce the bycatch of marine mammals, seabirds, reptiles or other species of concern? (Yes/No) If yes, describe. E. Length-frequency data to be collected Representative and randomly sampled length-frequency data are to be collected for the target species and, time permitting, for other main by-catch species. Length data are to be collected and recorded at the most precise level appropriate for the species (cm or mm and whether to the nearest unit or unit below) and the type of measurement used (total length, fork length, or standard length) is also to be recorded. If possible, the total weight of length-frequency samples is to be recorded, or estimated and the method of estimation recorded, and observers may be required to also determine sex of measured fish to generate length-frequency data stratified by sex. 1. Commercial sampling protocol (a) Fish species other than skates, rays and sharks: (i) fork length is to be measured to the nearest cm for fish which attain a maximum length greater than 40 cm fork length (ii) fork length is to be measured to the nearest mm for fish which attain a maximum length less than 40 cm fork length; (b) Skates and rays: Maximum disk width is to be measured; (c) Sharks: Appropriate length measurement to be used is to be selected for each species (see FAO technical report 474 on measuring sharks). As a default, total length is to be measured. 2. Scientific sampling protocol For scientific sampling of species, length measurements may need to be made at a finer resolution than specified in point 1. F. Biological sampling to be conducted 1. The following biological data are to be collected for representative samples of the main target species and, time permitting, for other main by-catch species contributing to the catch: (a) Species (b) Length (mm or cm), with a record of the type of length measurement used. Measurement precision and type are to be determined on a species by species basis consistent with that defined in Section E (c) Sex (male, female, immature, unsexed) (d) Maturity stage 2. Observers are to collect tissue, otolith and/or stomach samples according to pre- determined specific research programmes implemented by the SPRFMO Scientific Committee or other national scientific research. 3. Observers are to be briefed and provided with written length-frequency and biological sampling protocols, where appropriate, and priorities for the above sampling specific to each observer trip. G. Data to be collected on incidental captures of seabirds, mammals, turtles and other species of concern 1. The following data are to be collected for all seabirds, mammals, reptiles (turtles) and other species of concern caught in fishing operations: (a) Species (identified taxonomically as far as possible, or accompanied by photographs if identification is difficult) and size (b) Count of the number of each species caught per tow or set (c) Fate of by-caught animal(s) (retained or released/discarded) (d) If released, life status (vigorous, alive, lethargic, dead) upon release (e) If dead, then collect adequate information or samples for onshore identification in accordance with pre-determined sampling protocols. Where this is not possible, observers may be required to collect sub-samples of identifying parts, as specified in biological sampling protocols. (f) Record the type of interaction (hook/line entanglement/warp strike/net capture/other) If other, provide a description. 2. Record sex of each individual for taxa where this is feasible from external observation, such as pinnipeds, small cetaceans or Elasmobranchii and other species of concern. 3. Were there any circumstances or actions that may have contributed to the by-catch event? (for example tori line tangle, high levels of bait loss). H. Detection of fishing in association with VMEs For each observed trawl, the following data are to be collected for all sensitive benthic species caught, particularly vulnerable or habitat-forming species such as sponges, sea fans, or corals: (a) Species (identified taxonomically as far as possible, or accompanied by a photograph where identification is difficult); (b) An estimate of the quantity (weight (kg) or volume (m3)) of each listed benthic species caught in the tow; (c) An overall estimate of the total quantity (weight (kg) or volume (m3)) of all invertebrate benthic species caught in the tow; (d) Where possible, and particularly for new or scarce benthic species which do not appear in guides for the identification of species, whole samples are to be collected and suitably preserved for identification on shore. I. Data to be collected for all tag recoveries The following data are to be collected for all recovered fish, seabird, mammal or reptile tags if the organism is dead, to be retained, or alive: (a) Observer name (b) Vessel name (c) Vessel call sign (d) Vessel flag (e) Collect, label (with all details below) and store the actual tags for later return to the tagging agency (f) Species from which tag recovered (g) Tag colour and type (spaghetti, archival) (h) Tag numbers (The tag number is to be provided for all tags when multiple tags were attached to one fish. If only one tag was recorded, a statement is required that specifies whether or not the other tag was missing.) If the organism is alive and to be released, tag information is to be collected in accordance with predetermined sampling protocols. (i) Date and time of capture (UTC) (j) Location of capture (Lat/Lon, to the nearest 1 minute) (k) Animal length/size (cm or mm) with description of what measurement was taken (such as total length, fork length, etc.). Length measurements are to be collected according to the criteria defined in Section E. (l) Sex (F = female, M = male, I = indeterminate, D = not examined) (m) Whether the tags were found during a period of fishing that was being observed (Yes/No) (n) Reward information (e.g. name and address where to send reward) (It is recognised that some of the data recorded here duplicates data that already exists in the previous categories of information. This is necessary because tag recovery information may be sent separately to other observer data.) J. Hierarchies for observer data collection 1. Recognising that observers may not be able to collect all of the data described in these standards on each trip, a hierarchy of priorities is to be implemented for collection of observer data. Trip-specific or programme-specific observer task priorities may be developed in response to specific research programme requirements, in which case such priorities are to be followed by observers. 2. In the absence of trip- or programme-specific priorities, the following generalised priorities are to be followed by observers: (a) Fishing Operation Information All vessel and tow/set/effort information (b) Reporting of Catches (i) Record time, weight of catch sampled versus total catch or effort (e.g. number of hooks), and total numbers of each species caught (ii) Identification and counts of seabirds, mammals, reptiles (turtles), sensitive benthic species and vulnerable species (iii) Record numbers or weights of each species retained or discarded (iv) Record instances of depredation, where appropriate (c) Biological Sampling (i) Check for presence of tags (ii) Length-frequency data for target species (iii) Basic biological data (sex, maturity) for target species (iv) Length-frequency data for main by-catch species (v) Otoliths (and stomach samples, if being collected) for target species (vi) Basic biological data for by-catch species (vii) Biological samples of by-catch species (if being collected) (viii) Take photos (d) The reporting of catches and biological sampling procedures are to be prioritised among species groups as follows: Species Priority (1 highest) Primary target species (such as jack mackerel, for pelagic fisheries, and orange roughy for demersal fisheries) 1 Seabirds, mammals, reptiles (turtles) or other species of concern 2 Other species typically within top 5 in the fishery (such as blue mackerel for pelagic fisheries, and oreos and alfonsino for demersal fisheries) 3 All other species 4 The allocation of observer effort among these activities will depend on the type of operation and setting. The size of sub-samples relative to unobserved quantities (such as the number of hooks examined for species composition relative to the number of hooks set) is to be explicitly recorded under the guidance of Member State observer programmes. K. Coding specifications to be used for recording observer data 1. Unless otherwise specified for specific data types, observer data are to be provided in accordance with the same coding specifications as specified in this section. 2. Coordinated Universal Time (UTC) is to be used to describe times. 3. Decimal degrees are to be used to describe locations. 4. The following coding schemes are to be used: (a) species are to be described using the FAO 3 letter species codes; (b) fishing methods are to be described using the International Standard Classification of Fishing Gear (ISSCFG  29 July 1980) codes; (c) types of fishing vessel are to be described using the International Standard Classification of Fishery Vessels (ISSCFV) codes. 5. Metric units of measure are to be used, specifically: (a) kilograms are to be used to describe catch weight; (b) metres are to be used to describe height, width, depth, beam or length; (c) cubic metres are to be used to describe volume; (d) kilowatts are to be used to describe engine power. L. Bird scaring line description form General Bird Scaring Line Description: Trip Number Bird scaring line position Bird scaring line equipment code Distance between streamers (m) Number of streamers (e.g. 7 in this diagram) Streamer length min/max (m) Bird scaring line design: (Design shown is paired) Bird scaring line material Attached height above water (m) Backbone length (m) Towed object Streamer colours Streamer material Bird scaring line aerial coverage length (m) Additional Comments BIRD SCARING LINE CODES/LIST OPTIONS: Position Design Towed Object Material Colour Port Side Single F = Inverted funnel/plastic cone T = Plastic tubing P = Pink Starboard Side Paired L = Length of thick line S = Plastic strapping R = Red Stern K = Knot or loop of thick line O = Other C = Carrot (Orange) B = Buoy Y = Yellow N = Netted buoy G = Green S = Sack or bag B = Blue W = Weight W = Brown Z = No towed object F = Faded colour (any colour) O = Other O = Other Summary of Inputted Values: Trip Number Distance between streamers Bird scaring line equipment code Streamer length (min) Bird scaring line position Streamer length (max) Backbone length Streamer colour Aerial coverage length Streamer material Attached height above water Number of streamers Bird scaring line material Towed object Bird scaring line design Additional comments M. External line weighting description form Bottom Long Line Weighting Form Single or Double line? Additional Comments: Average diameter of floats (m) Distance b/w sub-surface float and mainline (m) Number of hooks b/w surface float and anchor Average mass of weights (kg) Distance b/w line and weight Number of hooks b/w sub-surface floats Number of hooks b/w weights Summary of Inputted Values: Single or Double line? Number of hooks b/w surface float and anchor Avg mass of weights Number of hooks b/w sub-surface floats Distance b/w sub-surface float and mainline Number of hooks b/w weights Distance b/w line and weight Additional comments N. Bird baffler description form Bird Baffler - Top Down View Side Boom Connecting Curtain b/w Side and Aft Boom? PORT STARBOARD Boom length No. of streamers Height above water Streamer colour Streamer material Side Boom Distance from stern STERN Aft Boom Aft Boom Connecting Curtain b/w Aft Booms? Boom length No. of streamers Curtain length Height above water No. of streamers Streamer colour Curtain length Height above water Streamer material No. of streamers Streamer colour Height above water Streamer material Streamer colour Streamer material Summary of Inputted Values  Distance from stern Side Boom Aft Boom  Boom length  Boom length  Number of streamers  Number of streamers  Average distance between streamers  Average distance between streamers  Height above water  Height above water  Streamer colour  Streamer colour  Streamer material  Streamer material Side-Aft Curtain Aft Curtain  Curtain length  Curtain length  Number of streamers  Number of streamers  Average distance between streamers  Average distance between streamers  Height above water  Height above water  Streamer colour  Streamer colour  Streamer material  Streamer material O. Standard for observer data collected during a landing or while a vessel is in port With regards to fishing vessels flying their flag, and landing unprocessed (i.e. whole and no part of the fish having been removed) SPRFMO managed species, and where these landings are observed, Member States may collect and provide the following information: 1. The following vessel data for each observed landing: (a) Current vessel flag (b) Name of vessel (c) Fishing vessel registration number (d) IRCS (if any) (e) Lloyd's/IMO number (if allocated) (f) Type of vessel (use appropriate ISSCFV codes) (g) Type of fishing method(s) (use appropriate ISSCFG codes) 2. The following observer data for each observed landing: (a) Observer's name (b) Observer's organisation (c) Country of landing (standard ISO 3-alpha country codes) (d) Port/Point of landing 3. The following data for each observed landing: (a) Landing Date and time (UTC format) (b) First day of trip  to the extent practicable (c) Last day of trip  to the extent practicable (d) Indicative fishing area (decimal Lat/Long, 1 minute resolution  to the extent practicable) (e) Main target species (FAO species code) (f) Landed state by species (FAO species code) (g) Landed (live) weight by species (kilograms) for the landing event being observed In addition, the collection of Length-Frequency data, Biological data and/or Tag recovery data is to follow the standards described in Sections E, F and I respectively of this Annex for those species observed during landings or while a vessel is in port. Sections G (Incidental capture) and H (VMEs) are not considered relevant for observed landings. However, the standards described in Sections I (Tag recovery), J (Hierarchies) and K (Coding specifications) are still to be followed where applicable. ANNEX XI Port call request Vessel identification: Vessel name Vessel flag IMO number Call sign External identification Port call Details: Intended port of call (1) Port state Purpose (2) of port call Estimated arrival date Estimated arrival time Current date SPRFMO managed species held on-board: Species FAO area of capture Product state Total kilograms held on-board Amount to be transhipped/landed Recipient of transhipped/landed amount If no SPRFMO species or fish products originating from such species are held on board, then enter nil. Relevant fishing authorisation details: Identifier Issued by Validity Fishing area(s) Species Gear (3) Is a copy of the crew list attached? YES/NO (1) Should be a designated port as listed on the SPRFMO port register. (2) E.g. landing, transhipment, refueling. (3) If the authorisation is limited to transhipments then enter tranship as the gear. ANNEX XII Port inspection summary results Inspection details: Inspection report number Principal inspector's name Port state Inspecting authority Port of inspection Purpose of call Inspection start date Inspection start time Inspection end date Inspection end time Prior notification received? Prior notification details consistent with inspection? Vessel details: Vessel name Vessel flag Vessel type IRCS External identification IMO number Vessel owner Vessel operator Vessel master (and nationality) Vessel agent VMS present? VMS type Relevant fishing authorisations: Authorisation identifier Issued by Validity Fishing areas Species Gear (1) Is the vessel in the SPRFMO record of vessels? Currently authorised? SPRFMO managed species off loaded (during this port call): Species FAO area of capture Product state Declared quantity off loaded Quantity off loaded SPRFMO managed species retained onboard: Species FAO area of capture Product state Declared quantity held on-board Quantity held on-board SPRFMO managed species received from transhipment (during this port call): Species FAO area of capture Product state Declared quantity received Quantity received Examinations and findings: Section Comments Examination of logbooks and other documentation Type of gear onboard Findings by inspectors Apparent infringements (include reference to relevant legal instruments) Vessel master's comments Actions taken Vessel master's signature Inspector's signature (1) If the authorisation is for transhipment then enter tranship as the gear. ANNEX XIII List of other species of concern Scientific name English name 3-alpha code Carcharhinus longimanus Oceanic whitetip shark OCS Carcharodon carcharias Great white shark WSH Cetorhinus maximus Basking shark BSK Lamna nasus Porbeagle shark POR Manta spp. Manta rays MNT Mobula spp. Mobula nei RMV Rhincodon typus Whale shark RHN